747 N.W.2d 225 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Leon JOHNSON, Defendant-Appellant.
Docket No. 135343. COA No. 279086.
Supreme Court of Michigan.
April 23, 2008.
On order of the Court, the application for leave to appeal the November 7, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for Melendez-Diaz v. Massachusetts, cert. gtd. ___ U.S. ___, 128 S.Ct. 1647, ___ L.Ed.2d ___, 2008 WL 695627, 76 USLW 3496, 2008 U.S. LEXIS 2537 (March 17, 2008).